Citation Nr: 0023177	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-34 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for back disability.




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
March 1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 1994 from the New York, New York 
Regional Office (RO) which declined to reopen a previously 
denied claim of service connection for a back disorder.

By a decision entered in December 1946, service connection 
was denied for disability causing pain in the veteran's back.  
In November 1947, the RO denied service connection for 
generalized rheumatoid arthritis and dorsal spine fasciitis.  
The veteran was notified of the RO's decisions, and of her 
appellate rights, but she did not appeal within one year.  
See Veterans Regulations No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
January 25, 1936 to December 31, 1957).  As a result, the 
RO's decisions became final.  


FINDINGS OF FACT

1.  By decisions entered in December 1946 and November 1947, 
the RO disallowed claims of service connection for disability 
causing back pain and generalized rheumatoid arthritis, 
respectively.  

2.  Evidence received since the prior denials includes 
information pertinent to the question of service connection 
for back disability which is significant enough that it must 
be considered to fairly decide the underlying claim.  

3.  Evidence has been received which suggests that the 
veteran may have had arthritis of the back to a compensable 
degree within a year of her separation from military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for back disability.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156, 3.303, 20.302, 20.1103 (1999).  

2.  The claim of service connection for a back disability is 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that she was treated for arthritis in 
service and that she continues to have such disability for 
which service connection should now be granted.

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
continuously for 90 days during a period of war or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

In December 1946, the RO denied a claim of service connection 
for disability causing back pain.  In November 1947, the RO 
denied a claim of service connection for generalized 
rheumatoid arthritis.  The veteran was notified of the 
denials and of her right to appeal, but did not initiate an 
appeal within the one-year time period allowed.  See Veterans 
Regulations No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008; effective January 25, 1936 
to December 31, 1957).  Consequently, the current claim of 
service connection may be considered on the merits only if 
"new and material evidence" has been submitted since the 
time of the prior adjudication.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  (In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

In the present case, evidence received since the time of the 
prior denials includes the results of a VA examination 
conducted in December 1993 showing diagnoses of degenerative 
arthritis of the cervical, dorsal and lumbar spine with 
kyphosis of the cervical and dorsal spine, and X-ray evidence 
of degenerative disc space changes and rotoscoliosis of the 
lumbar spine.  The additional evidence also includes VA 
outpatient records dated between 1981 and 1993 reflecting 
treatment for a number of complaints and disorders, including 
degenerative changes of the spine.  

The Board finds that the evidence received since the previous 
denials is new in the sense that it was not previously 
considered and because it is pertinent to the claim that a 
back disability is attributable to military service.  Indeed, 
a clear diagnosis of degenerative arthritis affecting each 
segment of the spine was not previously made.  Moreover, this 
evidence is material.  The record reflects that the veteran 
voiced complaints of back pain in service and was treated for 
such after service discharge.  Her private physician 
diagnosed arthritis of the spine (of undesignated type) in 
September 1946 and a private X-ray in September 1947 was 
interpreted as showing a small amount of lipping in the 
dorsal spine, as well as numerous irregularities that 
indicated degeneration of the discs in the dorsal and lumbar 
spine.  The more recent radiological studies in December 1993 
also refer to similar degenerative changes of spine, but the 
more recent evidence also includes a diagnosis to account for 
these changes that had not been previously provided, at least 
not with the same degree of specificity.  (Rheumatoid 
arthritis was previously diagnosed, not degenerative 
arthritis.)  Indeed, the 1993 examiner noted that the veteran 
had had recurrent pain and arthritis in her entire spine 
since service.  

Since the newly received evidence refers to a back disability 
that differs from rheumatoid arthritis which was specifically 
denied in 1947, and because arthritis is a disease that may 
be presumed to have been incurred in service, at least under 
certain circumstances, §§ 3.307, 3.309, the Board finds that 
the newly received evidence including such a diagnosis is new 
and material evidence.  This is especially so given that a 
private physician had previously indicated that the veteran 
had arthritis within a year of her separation from service.  
(While a November 1946 VA examiner concluded that there was 
no evidence of arthritis, it appears that the November 1946 
examination focused on the knees and elbows and not the 
back.)  Consequently, the 1993 diagnosis of arthritis of a 
type other than rheumatoid arthritis is new and material 
evidence.

Primarily for the same reasons, the Board finds that the 
claim is well grounded.  
The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Indeed, by virtue 
of the impression set forth in September 1946-within a year 
of the veteran's separation from service, and the current 
diagnosis of degenerative arthritis, the Board finds that the 
veteran's claim of service connection for a back disability 
is well grounded.  Use of the statutory presumption allows 
the Board to find that nexus evidence has been presented.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for back disability and the claim 
is well grounded; to this extent, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for a 
back disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted previously, the appellant had back pain during 
service and thereafter, which pain was thought to be due to 
arthritis (of an unspecified type) as early as September 
1946.  Degenerative changes were also shown on X-ray in 
September 1947.  The record reflects that, although the VA 
examiner noted in December 1993 that the veteran had had 
arthritis in her entire spine since 1944, it is unclear as to 
whether this assessment was based on the veteran's reported 
history or a actual review of the medical record.  Moreover, 
it is not clear that the September 1946 assessment was based 
on x-ray findings, especially in light of a November 1946 VA 
examination report wherein it was reported that there was no 
evidence of arthritis.  The Board finds under these 
circumstances that further clarification of the evidence is 
indicated in order to arrive at a more definitive etiology of 
current spine disability.  See Hyder v. Derwinski, 1 Vet.App. 
221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
Consequently, a remand is required to obtain such evidence.

Additionally, the Board notes that the RO denied the 
veteran's claim to reopen and consequently has not considered 
the underlying claim on its merits.  In order to afford the 
veteran the opportunity to present and argue the merits of 
the case before the RO, a remand is required.

In light of the above, and in order to give the veteran every 
consideration with respect to due process, this case is 
REMANDED for the following actions:

1.  The appellant should be scheduled for 
a VA examination to determine the 
etiology of current back disability, 
including degenerative arthritis.  The 
examiner must be provided with the 
appellant's claims folder and a copy of 
this remand for review prior to 
conducting the examination.  Based on a 
review of all medical documentation and 
history on file, including the service 
medical records, the examiner should, 1) 
discuss and reconcile the prior opinions 
and findings which have been rendered to 
date regarding the etiology of back 
disability, and 2) provide an opinion as 
to whether current degenerative changes 
of the spine relate to complaints and/or 
clinical findings made during and shortly 
after discharge from service.  
Specifically, the examiner should state 
the medical probabilities that arthritis 
of the spine is attributable to military 
service or was evident within a year of 
the veteran's separation from service.

2.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that the 
requested development has been completed 
in full.  If the examination report does 
not include adequate responses to the 
questions posed, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999). 

3.  Following completion of the 
requested development, the RO should re-
adjudicate the underlying merits of the 
claim of entitlement to service 
connection for back disability.  If 
action remains adverse to the appellant, 
she should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration.

The purpose of the remand is to obtain additional development 
and ensure due process of law.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable.  The appellant has the right to submit 
additional evidence and/or argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant until she 
is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

